Citation Nr: 1218450	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-48 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent before November 9, 2011, and an initial rating higher than 40 percent from November 9, 2011, for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from March 1951 to March 1953 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board remanded the claim for increase for hearing loss for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in November 2011, the RO increased the rating for bilateral hearing loss to 40 percent, effective November 9, 2011, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

After the case was returned to the Board, additional evidence consisting of VA medical records was associated with the Veteran's file.  After review of the records, as the records are either copies of records already in the Veteran's file or have no bearing on rating bilateral hearing loss, the additional records need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c).







FINDINGS OF FACT

1.  Before November 9, 2011, the hearing loss disability was manifested by level VI auditory acuity in the right ear and level VI auditory acuity in the left ear.

2.  From November 9, 2011, the hearing loss disability is manifested by level VII auditory acuity in the right ear and level VII auditory acuity in the left ear.


CONCLUSIONS OF LAW

The schedular criteria for an initial rating higher than 30 percent before November 9, 2011, and for an initial rating higher than 40 percent after November 9, 2011, for a hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2008, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for bilateral hearing loss.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

In August 2011, the Board remanded the claim and directed the RO to ask the Veteran either to submit or to authorize VA to obtain records from the Veteran's last employer.  Also, the Veteran was to be afforded another VA examination. 

The record contains statements from the Veteran, his wife, and former employer, as well as photographs and other documentation, pertaining the Veteran's period of active duty, including his deployment to Korea.  The Veteran was afforded VA examinations in February 2009 and in November 2011.  

As the reports of the VA examinations included a review of the Veteran's medical history, and an examination of the Veteran and sufficient findings to rate the disability, the Board finds that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles-Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 







Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

The rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

In a rating decision in March 2009, the RO granted service connection for a bilateral hearing loss disability and assigned an initial rating of 30 percent, effective from the date of service connection.  



While on appeal in a rating decision in November 2011, the RO increased the rating to 40 percent, effective November 9, 2011, the date of VA audiology testing.  

The Veteran submitted the results of three private audiograms.  In each of the audiograms, there was no result recorded at 3000 Hertz.  Under VA's Rating Schedule, the criteria for rating for hearing loss are the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four, and the average of the four thresholds are used to determine the level of hearing loss.  38 C.F.R. § 4.85.  
Also, it is not shown that the speech recognition scores were determined by using the Maryland CNC Test, which is also part of the criteria for rating hearing loss under 38 C.F.R. § 4.85.  As there is no finding of a puretone threshold at 3000 Hertz, and as it is not shown that the Maryland CNC Test was used to determine the speech recognition scores, the private audiograms are inadequate to rate hearing loss under 38 C.F.R. § 4.85 and therefore the results are excluded, this is, the private audiograms are not considered in rating hearing loss. 

In February 2009, the Veteran was afforded a VA audiology examination.  It was noted that the Veteran was retired. The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 70, 70, 75, and 80, respectively; and in the LEFT ear, 70, 70, 70, and 75, respectively.  The puretone threshold average was 74 in the right ear and 71 in the left ear.  Speech discrimination was 82 percent in the right ear and 84 percent in the left ear.  The speech discrimination scores were determined by using the Maryland CNC Test.

Applying the results in TABLE VI, the findings yield a numeric designation of V for the right ear as 74 is at the end of the range between 74 and 81 average puretone decibel loss, and the speech discrimination score of 82 is at the end of the range between 76 and 82 percent.  For the left ear, the average 71 puretone decibel loss is in the range between 66 and 73 average puretone decibel and the speech discrimination score of 84 is at the end of the range between 84 and 90 percent, which yields a numeric designation of III. 



An exceptional pattern of hearing impairment is shown, however, for both the right ear and the left ear as the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is at least 55 decibels or more.  

Applying the results to TABLE VIa, the findings yield a numeric designation of VI for the right ear as 74 is in the range between 70 and 76 average puretone decibel loss and for the left ear as 71 is in the range between 70 and 76 average puretone decibel loss, which also yield a numeric designation of VI.  

As VI is more favorable than V, the right ear is assigned the numeric designation of VI.  As VI is more favorable than III, the left ear is assigned the numeric designation of VI.

Entering the resulting numeric designations of VI for the right ear and VI for the left ear to TABLE VII yields a 30 percent disability rating under Diagnostic Code 6100. 

In a statement in March 2009, the Veteran's former employer stated that the Veteran received full retirement in 2006, after working 33 years, but the Veteran could no longer drive as part of his employment, because of vision and hearing problems and reduced reaction time.  The Veteran was 70 years old in 2006 

In November 2011, the Veteran was afforded a VA audiology examination.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 70, 70, 75, and 80, respectively; and in the LEFT ear, 65, 70, 70, and 85, respectively.  The puretone threshold average was 74 in the right ear and 72 in the left ear.  Speech discrimination was 60 percent in the right ear and 62 percent in the left ear.  The speech discrimination scores were determined by using the Maryland CNC Test.





Applying the results in TABLE VI, the findings yield a numeric designation of VII for the right ear as 74 is at the end of the range between 74 and 81 average puretone decibel loss, and the speech discrimination score of 60 is at the end of the range between 60 and 66 percent.  For the left ear, the average 72 puretone decibel loss is in the range between 66 and 73 average puretone decibel and the speech discrimination score of 62 is in the range between 60 and 66 percent, which yields a numeric designation of VII. 

An exceptional pattern of hearing impairment is shown, however, for both the right ear and the left ear as the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is at least 55 decibels or more.  

Applying the results to TAVLE VIa, the findings yield a numeric designation of VI for the right ear as 74 is in the range between 70 and 76 average puretone decibel loss and for the left ear as 72 is in the range between 70 and 76 average puretone decibel loss, which also yields a numeric designation of VI.  

As VII is more favorable than VI, the right ear is assigned the numeric designation of VII.  As VII is more favorable than VI, the left ear is assigned the numeric designation of VII.

Entering the resulting numeric designations of VII for the right ear and VII for the left ear to TABLE VII yields a 40 percent disability rating under Diagnostic Code 6100. 

In statements, the Veteran and his wife have described the impact the Veteran's hearing has on the Veteran's activities, particularly with family members, and that the Veteran retired from his last job because of his hearing loss disability.  While the statements of the Veteran and his wife are competent and credible evidence, the schedular rating for hearing loss is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  


Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.

In sum, throughout the period of the appeal, the schedular criteria for a rating higher than 30 percent before November 9, 2011, and a rating higher than 40 percent from November 9, 2001, for bilateral hearing loss have not been met.  For the reasons expressed, the preponderance of the evidence is against a schedular rating higher than 30 percent before November 9, 2011, and a rating higher than 40 percent from November 9, 2001, for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).





The Veteran has stated that his hearing loss causes problems communicating with family.  He has also stated he left his last job because of hearing loss.  A statement from the employer shows the Veteran was placed on full retirement in part because he could no longer drive due to hearing loss.  The former employer also noted that the Veteran had vision problems and reduce reaction time affecting his ability to drive, which were unrelated to hearing loss.  

While interference with employment is a factor in considering an extraschedular rating, the Veteran has been tested twice by VA and the results do show that the Veteran has significant hearing loss and difficulty understanding conversational speech.  

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Although the Veteran clearly has trouble hearing and communicating, the level of disability, including the effect on his daily life and impairment of earning capacity, is encompassed in the 30 and 40 percent ratings. 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 






Total Disability Rating for Compensation based on Individual Unemployability

In a rating decision in November 2009, the RO denied the claim for a total disability rating for compensation based upon individual unemployability.  The Board construed the Veteran's statement in December 2009 in his substantive appeal to the claim for increase for the bilateral hearing loss disability as a notice of disagreement to the rating decision, denying the claim for a total disability rating.  The Board remanded the claim in August 2011 to allow the RO to issue a statement of the case addressing the claim.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  At the time, the Veteran was notified that he still needed to file a substantive appeal if he wished to pursue his claim for total disability rating for compensation based upon individual unemployability.

In February 2012, the RO issued a statement of the case on the claim for a total disability rating for compensation based upon individual unemployability.  In the letter accompanying the statement of the case and also dated in February 2012, the RO notified the Veteran that he still needed to file a substantive appeal within 60 days of the date of the letter.  

The Veteran did not perfect the appeal of the claim for a total disability rating for compensation based on individual unemployability by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that the claim for total disability rating for compensation based upon individual unemployability is on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).









As the claim for a total disability rating has been adjudicated during the appeal period, there is no pending claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

An initial rating higher than 30 percent before November 9, 2011, and an initial rating higher than 40 percent after November 9, 2011, for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


